Citation Nr: 0713231	
Decision Date: 05/04/07    Archive Date: 05/15/07

DOCKET NO.  04-36 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder (PTSD).

2.  Entitlement to a total disability evaluation based on 
individual unemployability due to a service connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel




INTRODUCTION

The veteran served on active duty from March 1971 to March 
1972.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2004 rating decision 
prepared by the Department of Veterans Affairs (VA) Regional 
Office (RO).


FINDINGS OF FACT

1.  The veteran has been apprised of what evidence would 
substantiate the claims for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in these matters has been received.

2.  Affording the veteran all reasonable doubt, his PTSD is 
productive of occupational and social impairment, with 
deficiencies in most areas, such as work, family relations, 
thinking or mood. 

3.  Affording the veteran all reasonable doubt, the veteran's 
service-connected PTSD has been shown to render him unable to 
secure or follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for a 70 percent evaluation for PTSD have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.7, 4.130, Diagnostic Code 9411 (2006).  

2.  The criteria for entitlement to TDIU have been met.  
38 U.S.C.A. §§ 501, 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.340, 3.341, 4.1, 4.16, 4.18 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2005) redefined VA's duty to assist the 
veteran in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

In this case, in an August 2003 letter, prior to the decision 
on appeal, the RO provided notice to the veteran regarding 
what information and evidence is needed to substantiate the 
claims for an increased rating and TDIU, as well as what 
information and evidence must be submitted by the veteran, 
what information and evidence will be obtained by VA, and the 
need for the veteran to advise VA of or submit any further 
evidence that pertains to the claims.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, VA outpatient treatment 
records, counseling notes from the Vet Center, VA examination 
reports, and lay statements.  

The Board notes the veteran submitted additional treatment 
records after the September 2004 statement of the case (SOC) 
was issued.  In the March 2007 Appellant's Brief, the 
veteran's representative waived initial RO consideration of 
the newly submitted evidence.  As such, a remand for 
preparation of a supplemental statement of the case (SSOC) is 
not necessary.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate these claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence. There is no indication that there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to the veteran.  As 
such, there is no indication that there is any prejudice to 
the appellant by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Moreover, as the Board concludes below that the benefits 
sought on appeal are warranted, any error in the sequence of 
events or content of the notice is not shown to have any 
effect on the case or to cause injury to the claimant.  Thus, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

Analysis

PTSD

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The veteran argues that his PTSD is more severe than is 
contemplated by the currently assigned 50 percent rating.  
Specifically, he has asserted that his symptomatology, to 
include irritability, poor concentration, impaired memory, 
anger, dysphoria, resentment of authority, avoidance behavior 
and social isolation, warrants a higher evaluation.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are:  
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  

Under the criteria when evaluating a mental disorder, the 
rating agency shall consider the frequency, severity, and 
duration of psychiatric symptoms, the length of remissions, 
and the veteran's capacity for adjustment during periods of 
remission.  38 C.F.R. § 4.126.  The rating agency shall 
assign an evaluation based on all the evidence of record that 
bears on occupational and social impairment rather than 
solely on the examiner's assessment of the level of 
disability at the moment of the examination.  Id.

When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  Id.  The Global 
Assessment of Functioning scale score (GAF) is a scale 
reflecting the "psychological, social, and occupational 
functioning in a hypothetical continuum of mental health-
illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) 
[citing American Psychiatric Association, Diagnostic And 
Statistical Manual For Mental Disorders 32 (4th ed. 1994)] 
(DSM-IV)].  Scores ranging from 51 to 60 reflect moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers).  Scores ranging from 41 
to 50 reflect serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job).  Id.

While the Rating Schedule does indicate that the rating 
agency must be familiar with the DSM IV, it does not assign 
disability percentages based solely on GAF scores.  See 
38 C.F.R. § 4.130 (2004).  

The veteran filed the instant request for an increased rating 
in June 2003.  In a January 2004 rating decision, the RO 
continued the 50 percent disabling rating.  The veteran 
disagreed and initiated the instant appeal.

The veteran's PTSD is currently rated under diagnostic code 
9411.  38 C.F.R. § 4.130.  Under this code, a 50 percent 
evaluation is to be assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent disability evaluation is warranted for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships. Id.

A 100 percent disability evaluation is warranted where the 
evidence shows total occupational and social impairment, due 
to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name. Id.

At the outset, the Board notes the veteran carries additional 
diagnoses of generalized anxiety disorder, major depressive 
disorder, and panic disorder with agoraphobia.  Thus, the 
veteran's medical record is not without some measure of 
ambiguity regarding the disabling characteristics of the 
veteran's service-connected PTSD as compared to the non-
service connected psychiatric disorders.  

The need to distinguish the effects of one condition from 
those of another occurs whenever two conditions, one service 
connected and one not, affect similar functions or anatomic 
areas.  When it is not possible to separate the effects of 
the conditions, VA regulations at 38 C.F.R. § 3.102, which 
require that reasonable doubt on any issue be resolved in the 
claimant's favor, clearly dictate that such signs and 
symptoms be attributed to the service- connected condition.  
See 61 Fed. Reg. 52698 (1996) (commentary accompanying 
amendments to VA regulations governing the rating of mental 
disorders).  

Upon VA examination in August 2003, the examiner noted the 
veteran's wife had moved out at his request due to homicidal 
ideation towards her.  He endorsed social isolation and 
negative relationships with his children.  He indicated that 
he had "seen people around his bed" at night.  He reported 
suicidal ideation and flashbacks.  The veteran's attention 
and concentration were poor.  He was unable to recall the 
three objects presented to him.  He complained of avoidance 
of crowds, intrusive thoughts and memories, hypervigilance, 
hyperarousal, sleep disturbances, anger, irritability, 
depression, and difficulty with memory.  He was assigned a 
GAF of 45 indicating the presence of serious symptoms.  

The examiner concluded the veteran was occupationally and 
socially impaired because of the symptoms listed above.  He 
indicated they were near continuous and affected the 
veteran's ability to function appropriately and effectively. 
The examiner further stated the veteran had difficulty 
adapting to stressful circumstances and a near inability to 
maintain effective relationships.  

VA outpatient treatment records dated between 2002 and 2004, 
show the veteran complained of impaired memory and 
forgetfulness.  He endorsed crying spells and a lack of 
interest in activities.  He was positive for suicidial 
ideation at various times throughout 2003 and 2004.  In 
February 2004, the veteran reported feeling that he would be 
better of dead.  He further complained of hopelessness and 
helplessness.  Suicidal ideation was noted again in April 
2004, June 2004 and September 2004.  Treatment providers 
noted the veteran indicated that he felt life was not worth 
living.  His GAF scores ranged from 41 in October 2002 to 57 
in September 2004 reflecting moderate to serious impairment.  
VA outpatient treatment records dated in November 2004 and 
December 2004 indicate the veteran had poor concentration, 
memory impairment, irritability, and anger.  There was also 
evidence of avoidance behavior and social isolation.  

A February 2004 lay statement from IM noted the veteran had 
undergone a rapid decline and personality change in the past 
five to six years.  She noted he was obsessed with death and 
had thoughts of suicide.  She stated the veteran was 
forgetful, angry, bitter, and isolated himself socially.  

Records from the Vet Center dated between 2002 and 2004 show 
the veteran complained of panic attacks, hypervigilance, 
depression, social isolation, and anger.  The Vet Center 
considered his PTSD severe in November 2003 and moderate to 
severe in January 2004.  Counseling notes indicate the 
veteran had fleeting homicidal ideation towards his wife in 
October 2002, but denied any intention or plan to harm 
himself or others.  Decreased anger was reported two weeks 
later.  In February 2004, the veteran indicated that he did 
not leave his house because he feared panic attacks.  He also 
was found to have poor concentration, memory impairment, 
irritability, anger, and isolation in February 2004, as well 
as in November 2004 and December 2004.

Upon consideration of the evidence, the Board finds that a 70 
percent rating is warranted, after affording the veteran all 
reasonable doubt with regard to the symptoms attributable to 
PTSD as opposed to the non-service connected psychiatric 
disorders.  However, the objective medical evidence of record 
does not support a finding of impairment that rises to the 
level of warranting a 100 percent schedular evaluation.  
38 C.F.R. § 4.130.  There has been no evidence of: gross 
impairment in thought processes or communication; persistent 
danger of hurting self or others; persistent delusions; an 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; or memory loss for names of close relatives, 
own occupation, or own name.  Id.  No clinician has assigned 
GAF scores indicative of the veteran being a persistent 
danger to self or others, as would be suggested by GAF scores 
of 20 or below.  Thus, the veteran's anger outbursts, 
suicidal ideation, and impulse control problems are accounted 
for in the increased 70 percent rating, and a schedular 
evaluation in excess of 70 percent is not warranted.  
However, discussion of entitlement to a rating at the 100 
percent rate based on unemployability is addressed below.


II. TDIU

The veteran filed an application for TDIU in August 2003.  He 
indicated that his service-connected PTSD prevented him from 
securing or following any substantially gainful occupation.  
His application revealed that he last worked plating costume 
jewelry in 1999.  He indicated that he became too disabled to 
work in 1999.  The veteran stated that he completed four 
years of high school.  

Generally, total disability will be considered to exist when 
there is present any impairment of mind or body that is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation.  See 38 C.F.R. § 
3.340.  Total disability ratings are authorized for any 
disability or combination of disabilities for which the 
Schedule for Rating Disabilities prescribes a 100 percent 
disability evaluation or, with less disability, if certain 
criteria are met.  Id.  Where the schedular rating is less 
than total, a total disability rating for compensation 
purposes may be assigned when it is found that the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of a single service-connected 
disability ratable at 60 percent or more, or as a result of 
two or more disabilities, provided at least one disability is 
ratable at 40 percent or more, and
there is sufficient additional service-connected disability 
to bring the combined rating to 70 percent or more.  See 38 
C.F.R. §§ 3.340, 3.34l, 4.16(a).  

In determining whether an individual is unemployable by 
reason of service-connected disabilities, consideration must 
be given to the type of employment for which the veteran 
would be qualified.  Such consideration would include 
education and occupational experience.  Age may not be 
considered a factor.  See 38 C.F.R. 
§ 3.341.  Unemployability associated with advancing age or 
intercurrent disability may not be used as a basis for 
assignment of a total disability rating.  See 38 C.F.R. § 
4.19.

The first step is to evaluate the veteran's claim under the 
objective criteria listed in 38 C.F.R. § 4.16(a).  In the 
instant case, the veteran has been awarded a 70 percent 
rating for his PTSD.  Therefore, he meets the specific 
percentage requirements of 38 C.F.R. § 4.16(a).  

Further, based on the evidence delineated below, and 
resolving all doubt in the veteran's favor, the veteran's 
PTSD has been found to preclude him from engaging in 
substantially gainful employment (i.e., work which is more 
than marginal, that permits the individual to earn a "living 
wage").  Moore v. Derwinski, 1 Vet. App. 356 (1991).  

While the Board notes that the medical evidence of record 
indicates that veteran also has various other psychiatric 
disabilities, as noted previously, the Board finds the 
evidence in relative equipoise as to the symptoms and 
impairment attributable to the service-connected PTSD.

In the instant case, while VA Form 21-4192 from G. Tanury 
Plating indicates the veteran was laid off in January 2000, 
the veteran remarked on his TDIU application that he got into 
violent arguments with the owner of the company and the 
supervisor.  He further noted that he punched the supervisor 
in the face on one occasion.

Upon VA examination in August 2003, the examiner opined the 
veteran was occupationally impaired due to such symptoms as 
suicidal ideation, anger, irritability, social isolation, 
panic attacks, avoidance, poor concentration and memory, poor 
energy, fatigue, sleep disturbance, and depression.  The 
examiner indicated the symptoms were near continuous and 
affected the veteran's ability to function appropriately and 
effectively.  The examiner concluded the veteran had 
difficulty adapting to work or a work-like setting.  

This opinion is further supported in the record. VA 
outpatient treatment records dated in November 2004 indicate 
the veteran had poor concentration and memory, irritability, 
anger, avoidance, and social isolation that were chronic and 
varied considerably with stress.  The veteran was considered 
occupationally impaired due to these symptoms.  The staff 
psychiatrist opined it was more likely than not that the 
veteran's symptoms would continue to impair his capacity to 
work in the future.

A record from the Vet Center dated in February 2004 noted the 
veteran's PTSD was moderate to severe.  The veteran's social 
worker opined that he did not envision the veteran "ever 
becoming gainfully employed again."  In December 2004, the 
same provider opined that the veteran was unemployable due to 
the severity and chronicity of his symptoms, to include poor 
concentration and memory, anger, irritability, resentment of 
authority, dysphoria, avoidance behavior, and social 
isolation.

There is little dispute about the fact of the veteran's 
unemployment.  Unemployment, of course, does not inevitably 
equate with unemployability.  Moreover, the veteran does have 
psychiatric conditions which are not service connected.  
Although the RO placed weight on employment information 
indicating the veteran was laid off, as noted above, the 
veteran stated that his PTSD made working relations with the 
owner of the company and his supervisor strained.  He further 
remarked in his notice of disagreement that he was having 
problems with his medication during his employment with G. 
Tanury Plating and felt they were not honest with regard to 
their reasons for lay off.  There have been no statements of 
record to the contrary.  Although there may be some question 
as to the non-service-connected disabilities, there is no 
express medical opinion regarding their effect with regard to 
unemployability.  Accordingly, the preponderance of the 
evidence is not against the veteran on this matter, and 
entitlement to TDIU is established.  


ORDER

Entitlement to a 70 percent evaluation for PTSD is granted 
subject to the controlling regulations governing monetary 
awards.

Entitlement to TDIU is granted subject to the controlling 
regulations governing monetary awards.

____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


